This matter was heard on the petition of J. F. Cannon, for an order directing J. T. Gobbel, agent and conservator of the North Carolina Bank and Trust Company, an insolvent banking corporation, to pay his claim against said corporation out of certain assets in the hands of the respondent.
On the facts alleged in the petition and admitted in the answer, it was ordered by the court that respondent pay the claim of the petitioner out of assets in his hands, delivered to him by the Reconstruction Finance Corporation.
Respondent appealed to the Supreme Court, assigning error in the order.
There is no error in the order in the instant case. It is affirmed. SeePowell v. Hood, Comr. of Banks, ante, 137.
Affirmed. *Page 146